 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDP. Ballantine&SonsandSalesmen's Division,Local153, OfficeEmployees'International Union,AFL-CIO,Petitioner.CaseNo. 22-RC-41.March 13, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward F. Ryan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all outside salesmen working outof the Employer's branch sales offices in Newark, New Jersey, andNew York City. In the alternative, the Petitioner would add there-to the salesmen in the Red Bank, New Jersey, branch, or acceptseparate Newark and New York City units. The Employer in itsbrief moved the dismissal of the petition on the ground that the onlyappropriate unit is one that includes (1) the outside salesmen inall of its 10 branches at Newark and Red Bank, New Jersey ; NewYork, Albany, and Tillson, New York; Providence, Rhode Island;Fairfield, Hamden, and Wethersfield, Connecticut; and Washington,D. C.; (2) the Employer's district sales managers and field sales-men who assist the distributors representing the Employer in sevenregions in various parts of the United States; and (3) the Employer'ssalesmen who sell directly to military outlets along the easternseaboard.The Employer is engaged in the manufacture and distribution ofbeer, ale, and other malt beverages, and maintains its home officein Newark, New Jersey. The Employer's selling operations consistof 2 major divisions, namely, the 10 branches through which it sellsits products to retailers, and the independent distributors who sellthe Employer's products to wholesalers in places not served by thebranches.In addition, two salesmen, who operate in several of theregions, sell to military outlets along the eastern seaboard.Thesales territory of all the Employer's branches other than that located120 NLRB No. 16. P. BALLANTINE & SONS87inWashington, D. C., are, except for an 8-mile gap between NewYork City and Connecticut, contiguous within a 4-State area. Incontrast to the branches, which are located from 3 to 190 miles fromthe Employer's principal office in Newark, the 7 regional offices of thedistributors extend to a large part of the nation, covering the NewEngland, Atlantic, Midwestern, and Southern States.The Employer's sales operations are centrally directed from New-ark by a general sales manager.' Sales quotas for the branches andregions are established by the home office, but individual quotas forthe salesmen are fixed by either branch managers or the assistantgeneral managers in charge of the regions.Personnel and payrollrecords are maintained both in Newark and at the branch offices.Salary checks for all salesmen, except those in Connecticut andRhode Island, are prepared at the main office.2While branch man-agers and assistant sales managers conduct interviews and make-recommendations as to hiring and discharge, the final decision is theresponsibility of the general sales manager who does not always fol-low these recommendations.Policies as to labor relations, methodsof compensation, vacations, holidays, and fringe benefits are formu-lated by the home office which handles grievances and arbitrationproceedings in all the branches.All assistant general sales managersmeet together every month except July and August regarding theEmployer's sales training program.The record also shows that theEmployer held a meeting in Newark of all sales personnel early in1957 and intends to continue to do so on an annual basis. Transfersbetween the branches and the regions have occurred.Finally, itappears that there is no bargaining history with respect to any ofthe salesmen involved herein.On the basis of the foregoing, particularly the nature of the branchoperation and the fact that the branches are, with the exception of theone in Washington, D. C., located in a distinct geographical area andthe salesmen therein have a community of interests different fromthose of the regional salesmen who are scattered in various sectionsof the country, we find that a unit of the Employer's 10 branches isappropriate for collective bargaining.3Accordingly, as both theprimary and the alternative units sought by the Petitioner are toonarrow in scope to constitute appropriate units, and the Petitioner'sshowing of interest is insufficient to warrant the direction of an elec-tion in the broader unit herein found appropriate, we shall dismissthe petition herein.[The Board dismissed the petition.]'The Employer sets prices for the branches only,2However, the Employer indicated that within a month from the hearing date, Novem-ber 7, 1957, this exception would no longer prevail.3 SeeLiebman Breweries, Inc.,92 NLRB 1740 ;John F. Trommer, Inc.,90 NLRB 1200CfAnheuser-Busch, Inc,110 NLRB 194.